           Case 5:20-cv-00399-JFL Document 26 Filed 07/16/20 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF PENNSYLVANIA
____________________________________

JERMAINE CARSON,                    :
               Plaintiff,           :
                                    :
            v.                      :             No. 5:20-cv-00399
                                    :
TIMOTHY TUCKER, and WESTERN         :
EXPRESS, INC.,                      :
                  Defendants.       :
____________________________________

                                        ORDER

      AND NOW, this 16th day of July, 2020, upon consideration of Defendants’ partial

motion to dismiss and motion to strike, ECF No. 22, IT IS HEREBY ORDERED THAT:


      1.      Defendants’ motion, ECF No. 22, is GRANTED as follows:

              a. Defendants’ partial motion to dismiss is GRANTED. Counts Two and Four

                 are DISMISSED with prejudice.

              b. Defendants’ motion to strike the request for punitive damages is GRANTED.

      2.      The case shall proceed on Counts One and Three ONLY.




                                                        BY THE COURT:


                                                        /s/ Joseph F. Leeson, Jr._______
                                                        JOSEPH F. LEESON, JR.
                                                        United States District Judge




                                            1
                                         071620
